Citation Nr: 1533498	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The claim for service connection for an acquired psychiatric disability was developed as a claim for service connection for PTSD.  However, based on the information of record, the claim has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Similarly, as service connection for an acquired psychiatric disability (previously claimed a "nervous condition" and previously characterized as "anxiety neurosis" and "anxiety disorder") has been previously denied, the additional issue of whether new and material evidence has been submitted to reopen his claim is also before the Board.  

The issue of entitlement to service connection for an acquired psychiatric disability to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability (then characterized as anxiety disorder, claimed as a nervous condition) because the evidence did not show that his acquired psychiatric disability incurred during his military service or manifest within one year following service.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the March 2008 rating decision relates to unestablished facts that raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§ 20.1103 (2014).

2.  New and material has been received to reopen the claim for service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's original claim of service connection for an acquired psychiatric disability, claimed as a nervous condition, was denied in a January 1972 rating decision.  The Veteran appealed that determination to the Board.  In July 1974, the Board denied the Veteran's claim on the basis that his acquired psychiatric disability did not have its onset during his military service or manifest within one year following service.  As the Veteran did not appeal this decision, the July 1974 Board denial is final.  See 38 U.S.C.A. §§ 7104, 7266 (2014); 38 C.F.R. § 20.1100 (2014).

In October 2007, the Veteran submitted a claim to reopen the previously denied claim for service connection for an acquired psychiatric disability, again claimed as a nervous condition.  In the March 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for an acquired psychiatric disability.  As the Veteran did not appeal this decision, the March 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).

The claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The relevant evidence of record at the time of the March 2008 rating decision included the Veteran's service treatment records (STRs), a June 1971 VA psychiatric examination report, the June 1973 Board hearing transcript, and lay statements.  

Relevant evidence received more than one year since the March 2008 rating decision includes C.A.R.L., M.D.,'s May 2010 private examination report, which shows a new psychiatric diagnosis; VA records of psychiatric treatment beginning in June 2010; a May 2011 VA examination report addressing the etiology of the Veteran's psychiatric disability; and the Veteran's statements.  Such evidence constitutes new and material evidence, as it was not previously considered by decision makers and relates to unestablished facts that raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for an acquired psychiatric disability is reopened.

ORDER


New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  To that extent only, the appeal is allowed.


REMAND

An interim final rulemaking recently amended 38 C.F.R. § 4.125(a), effective August 4, 2014, to state that diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM)-5, not the DSM-IV.  79 Fed. Reg. 45,093 (Aug. 4, 2014).  The applicability date of the rulemaking indicated that the revision is not applicable where a case was certified to or pending before the Board on or before August 4, 2014.  See id. at 45,093.  Since the Veteran's case was certified to the Board on August 15, 2014, DSM-5 is applicable to his case, and a new VA examination conforming to the DSM-5 is required.

Additionally, evidence in the claims file indicates that the Veteran has sought private psychiatric treatment.  See January 2010 VA treatment record (indicating treatment from Dr. Laborte in Humacao); June 2010 VA treatment record (noting treatment with Dr. M.J. Velasquea in Humacao); September 2013 VA treatment record (noting current treatment from Dr. Hernandez).  On remand, these identified records, as well as complete records from C.A.R.L., M.D. and any other pertinent records identified by the Veteran, should be obtained.  Any outstanding VA medical records should also be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, in a June 2008 records request form, the Veteran indicated that he applied for Social Security Administration (SSA) benefits.  Upon remand, the AOJ should clarify whether the Veteran is in receipt of SSA benefits for a psychiatric disability, and, if so, obtain all records relied upon by SSA in making its determination.  38 C.F.R. § 3.159(c)(2) (2014); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran is in receipt of SSA benefits for a psychiatric disability.  If so, contact SSA and obtain a copy of that agency's decision, including any records upon which that determination was based.

2.  With any necessary assistance from the Veteran, obtain records of private psychiatric treatment from:

(a) Dr. Laborte in Humacao.  See January 2010 VA treatment record;
(b) Dr. M.J. Velasquea in Humacao.  See June 2010 VA treatment record;
(c) Dr. Hernandez.  See September 2013 VA treatment record; 
(d) Dr. C.A.R. Laborde; and
(e) any other pertinent provider identified by the Veteran.
 
3.  Obtain all updated VA treatment records (dated since March 2014).

4.  Then schedule the Veteran for a VA psychiatric examination.  The claims folder, to include any relevant electronic records, must be available for review.

The examiner is requested to identify any Axis I disorders pursuant to DSM-5.  If the Veteran is diagnosed with PTSD, the examiner is requested to state whether the reported in-service stressors (based on Vietnam service) are adequate to support the diagnosis of PTSD and whether they are related to fear of hostile military or terrorist activity. 

As to any acquired psychiatric disability other than PTSD, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to active military service or events therein.  If the examiner finds PTSD related to military service, the examiner should also opine as to whether any other diagnosed acquired psychiatric disability is at least as likely as not (a) proximately due to or (b) aggravated by PTSD.  If aggravation is found, the examiner should identify a baseline level of disability.  

A complete rationale for any opinion expressed must be provided.

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


